IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2018-CP-00433-COA

OCEAN ROBERSON A/K/A OCEAN TRAVELL                                         APPELLANT
ROBERSON

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                           02/26/2018
TRIAL JUDGE:                                HON. JOSEPH H. LOPER JR.
COURT FROM WHICH APPEALED:                  WINSTON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     OCEAN ROBERSON (PRO SE)
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: SCOTT STUART
NATURE OF THE CASE:                         CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                                AFFIRMED - 02/26/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

          EN BANC.

          WESTBROOKS, J., FOR THE COURT:

¶1.       Ocean Travell Roberson, appearing pro se, appeals the Winston County Circuit

Court’s denial of his motion for postconviction relief (PCR motion). Finding no error, we

affirm.

                         FACTS AND PROCEDURAL HISTORY

¶2.       In or around March 2015, Roberson was indicted on one count of statutory rape of a

child under fourteen-years old in violation of Mississippi Code Annotated Section 97-3-

65(1)(b) (Rev. 2014). In May 2015, Roberson pleaded guilty, and the circuit court sentenced

him to twenty years in the custody of the Mississippi Department of Corrections, with twelve
years suspended and the remaining eight years to serve.

¶3.    Roberson filed a PCR motion in 2018 alleging that (1) his counsel’s representation

was ineffective, (2) his indictment was defective and invalid, (3) the State prosecuted him

under an invalid indictment, (4) he was improperly convicted under the invalid indictment,

and (5) his guilty plea was not voluntarily, knowingly, or intelligently given.1 The circuit

court denied Roberson’s PCR motion, and he appeals.

                                STANDARD OF REVIEW

¶4.    “When reviewing a trial court’s denial or dismissal of a PCR motion, we will only

disturb the trial court’s factual findings if they are clearly erroneous; however, we review the

trial court’s legal conclusions under a de novo standard of review.” Alexander v. State, 228

So. 3d 338, 340 (¶7) (Miss. Ct. App. 2017).

                                        DISCUSSION

       I.       Assistance of Counsel

¶5.    Roberson asserts that he received ineffective assistance of counsel because his trial

counsel failed to investigate and object to his indictment. Roberson maintains that the

absence of his date of birth and the victim’s date of birth rendered the indictment invalid.

¶6.    “An ineffective-assistance-of-counsel claim requires a showing that (1) counsel’s

performance was deficient, and (2) this deficient performance resulted in prejudice to the

defendant.” Moore v. State, 248 So. 3d 845, 850-51 (¶14) (Miss. Ct. App. 2017) (citing


       1
           We combine and discuss the issues for efficiency.

                                               2
Strickland v. Washington, 466 U.S. 668, 687 (1984)). “In the context of a guilty plea, one

must show counsel’s errors proximately resulted in the guilty plea and, but for counsel’s

error, the defendant would not have entered the guilty plea.” Id. (internal quotation marks

omitted).

¶7.    Roberson’s indictment reads in part:

       On or about January 1, 2015, in Winston County, Mississippi, and within the
       jurisdiction of this court, did willfully, unlawfully, intentionally and
       feloniously have sexual intercourse with [J.H.], a female child under the age
       of fourteen (14) years, when she the said [J.H.] was twenty four (24) or more
       months younger than the said Ocean Travell Roberson, and the said [J.H.] was
       not the spouse of Ocean Travell Roberson, in violation of Miss. Code Ann.
       § 97-3-65-(1)(b), and against the peace and dignity of the State of Mississippi.

¶8.    This Court addressed the issue of a trial counselor’s failure to object to an indictment

in Rush v. State, 811 So. 2d 431 (Miss. Ct. App. 2001). In that case, Rush claimed “that his

attorney erred in not objecting to the indictment which Rush define[d] as vague and

ambiguous.” Id. at 435 (¶8). This Court held that Rush’s indictment met “the requirements

found in [UCRCCC] 7.062 governing the form and [the] content of [the] indictment [and

was] not vague or ambiguous.” Id. at 435 (¶8). As a result, we held that “Rush’s attorney

did not err in not objecting to a valid indictment.” Id.

¶9.    Here, the record reflects that Roberson’s indictment fits the requirements found in

Rule 7.06. The rule states the following:


       2
       At the time Roberson entered his guilty plea, the Uniform Civil Rules of Circuit and
County Court were still in effect. But, the language contained in this rule is now found in
Rule 14.1(a) of the Mississippi Rules of Criminal Procedure.

                                              3
       The indictment upon which the defendant is to be tried shall be a plain, concise
       and definite written statement of the essential facts constituting the offense
       charged and shall fully notify the defendant of the nature and cause of the
       accusation. Formal and technical words are not necessary in an indictment, if
       the offense can be substantially described without them. An indictment shall
       also include the following:

       1. The name of the accused;

       2. The date on which the indictment was filed in court;

       3. A statement that the prosecution is brought in the name and by the authority
       of the State of Mississippi;

       4. The county and judicial district in which the indictment is brought;

       5. The date and, if applicable, the time at which the offense was alleged to
       have been committed. Failure to state the correct date shall not render the
       indictment insufficient;

       6. The signature of the foreman of the grand jury issuing it; and

       7. The words “against the peace and dignity of the state.”

       The court on motion of the defendant may strike from the indictment any
       surplusage, including unnecessary allegations or aliases.

UCRCCC 7.06.

¶10.   Moreover, “[i]n situations where the issue of ineffective assistance of counsel is

addressed in a petition for post-conviction relief, the allegation must be alleged with

specificity.” Rush, 811 So. 2d at 434 (¶4). Here, Roberson has presented no evidence to

support that his attorney was ineffective. “A petitioner must produce ‘more than conclusory

allegations on a claim of ineffective assistance of counsel.’” McCray v. State, 107 So. 3d

1042, 1045 (¶12) (Miss. Ct. App. 2012). “Bare allegations are insufficient to prove

                                              4
ineffective assistance of counsel.” Id.

¶11.   Roberson has not presented any evidence to support his assertion that trial counsel

failed to do something that should have been done while representing Roberson. In fact,

Roberson informed the circuit court that he had an opportunity to go over the charges he

faced with his attorney and that he was completely satisfied with his attorney’s

representation. Accordingly, we find that this issue lacks merit.

       II.    Indictment

¶12.   Roberson claims that his indictment was defective and violated his due process rights

because of the omission of certain dates of birth and names. It is unclear what “names” are

omitted from the indictment because both Roberson’s and his victim’s names are listed in the

indictment.

¶13.   Roberson was convicted under Mississippi Code Annotated section 97-3-65(1)(b).

This code section states:

       (1) The crime of statutory rape is committed when:

              ....

              (b) A person of any age has sexual intercourse with a child who:

                     (i) Is under the age of fourteen (14) years;

                     (ii) Is twenty-four (24) or more months younger than the person;
                     and

                     (iii) Is not the person’s spouse.

Id.

                                              5
¶14.     Roberson’s indictment contains the elements of the crime found in section 97-3-

65(1)(b), and the circuit court found that Roberson’s indictment placed him on notice of his

charges. “An indictment’s primary purpose is to inform the defendant of the charges against

him so as to allow him to prepare an adequate defense.” Gordon v. State, 977 So. 2d 420,

429 (¶24) (Miss. Ct. App. 2008).

¶15.     Even if the absence of the dates of birth had been defects in the indictment, we have

ruled that “a valid guilty plea admits all elements of a criminal charge and waives all

non-jurisdictional defects contained in the indictment.” Ford v. State, 911 So. 2d 1007, 1012

(¶13) (Miss. Ct. App. 2005).

¶16.     Additionally, Roberson cites no legal authority to support his assertion that the

indictment must contain the age of the victim and his date of birth. “Failure to cite relevant

authority obviates the appellate court’s obligation to review such issues.” King v. State, 239

So. 3d 508, 512 (¶18) (Miss. Ct. App. 2017). Accordingly, we find that this issue lacks

merit.

         III.   Amending the Indictment

¶17.     Roberson asserts that the circuit court erred by not amending the indictment to include

his date of birth, the date of birth of the victim, and the words “a human being.” But,

Roberson fails to cite any legal authority in support of his claims.

¶18.     Furthermore, having determined the validity of the indictment in the aforementioned

section, we find that this issue lacks merit.


                                                6
       IV.    Factual Basis for Roberson’s Guilty Plea

¶19.   Roberson maintains that there was insufficient evidence offered by the State to prove

that he had sexual intercourse with the victim. But, “[a] voluntary guilty plea waives the

requirement that the prosecution prove each element of the offense.” Singleton v. State, 213

So. 3d 521, 524 (¶6) (Miss. Ct. App. 2016). The following is an excerpt from Roberson’s

plea colloquy:

       THE COURT:           The Court will hear from the State on the factual basis of
                            the charge.

       THE STATE:           Yes, Sir, Your Honor, if this case were to go to trial, the
                            State’s evidence would show that on or about January 1,
                            2015 in Winston County Mississippi, this defendant,
                            Ocean Travell Roberson, did willfully, unlawfully,
                            intentionally, and feloniously have sexual intercourse
                            with [J.H.], a female child under the age of 14 years
                            when she, the said [J.H.] was 24 or more months younger
                            than this defendant, Ocean Roberson, and the said [J.H.]
                            was not the spouse of Ocean Travell Roberson. Further,
                            Your Honor, the State would put on evidence of
                            testimony from the victim along with the victim’s mother
                            who caught the defendant red-handed actually in the
                            house of the victim’s mother and the victim. He was
                            actually found in her bedroom.

       THE COURT:           Mr. Roberson, you have heard the facts the State would
                            intend to prove at trial if the case were to go to trial; do
                            you agree with those facts?

       ROBERSON:            Yes, sir.

       THE COURT:           Are you pleading guilty because you are, in fact, guilty?

       ROBERSON:            Yes, sir.


                                              7
¶20.   The transcript of Roberson’s plea hearing clearly reflects that he was informed of the

essential elements, nature of the charges against him, and the facts surrounding his guilty

plea. Therefore, we find that this issue lacks merit.

       V.      Plea3

¶21.   Roberson also asserts that he did not enter his plea voluntarily, knowingly, and

intelligently because his defense counsel did not explain what was taking place. We

disagree.

¶22.   “A guilty plea is voluntarily and intelligently made if the circuit court advised the

defendant of his rights, the nature of the charge against him, as well as the consequences of

the plea.” Goul v. State, 223 So. 3d 813, 815 (¶7) (Miss. Ct. App. 2017) (internal quotation

marks omitted). But, “a plea of guilty is not voluntary if induced by fear, violence, deception

or improper inducements.” Id. (internal quotation mark omitted). Roberson was informed

that he was waiving certain constitutional rights by entering his guilty plea. Furthermore,

Roberson stated that his guilty plea was not induced by fear or force. The following is an

excerpt from Roberson’s plea colloquy:

       THE COURT:            Are you under the influence of any drugs or alcohol or
                             intoxicants at this time?

       ROBERSON:             No, sir.

       ....


       3
         Roberson offers no argument as to whether he knowingly or intelligently entered
the guilty plea.

                                              8
THE COURT:   Has anybody offered you any reward, hope of reward,
             given you a promise, or money or anything of value to
             get you to plead guilty?

ROBERSON:    No, sir.

THE COURT:   Has anybody threatened you or frightened you or forced
             you into entering this plea of guilty?

ROBERSON:    No, sir.

THE COURT:   Is this plea of guilty your free and voluntary act?

ROBERSON:    Yes, sir.

....

THE COURT:   Also, there is not any chance of probation or parole on
             this type of offense. A sex offense is a day for day
             sentence; do you understand that?

ROBERSON:    Yes, sir.

THE COURT:   Now, have you had an opportunity to go over the charges
             that have been brought against you in this case with your
             attorney, Mr. Vollor?

ROBERSON:    Yes, sir.

THE COURT:   Has he advised you of the elements of the crime of
             statutory rape of a child over 14 years, that being the
             facts the State would have to prove before you could be
             found guilty?

ROBERSON:    Yes, sir.

THE COURT:   Has he also discussed with you any possible defenses you
             might have to the charge?

ROBERSON:    Yes, sir.

                              9
       THE COURT:               Has Mr. Vollor met the expectations of what you believe
                                a lawyer representing you in this case should do for you?

       ROBERSON:                Yes, sir.

¶23.   The record reflects that Roberson understood the charges against him and that his

guilty plea was a free and voluntary act. Furthermore, the record demonstrates that

Roberson’s trial counsel discussed the nature of the charges against him. Therefore, we find

that this issue is meritless.

       VI.     Cumulative Errors

¶24.   Roberson contends that cumulative errors “infected the trial court’s fairness and his

fundamental rights.” “Under the cumulative-error doctrine, individual errors may combine

with other errors to make up reversible error, where the cumulative effect of all errors

deprives the defendant of a fundamentally fair trial.” Carson v. State, 161 So. 3d 153, 158

(¶14) (Miss. Ct. App. 2014) (internal quotation mark omitted). Here, Roberson entered a

plea of guilty, and his indictment was a valid charging instrument. Therefore, “where there

is no error in part, there can be no reversible error to the whole.” Id. Accordingly, we find

that the circuit court properly denied Roberson’s PCR motion and this issue lacks merit.

¶25.   AFFIRMED.

    BARNES, C.J., CARLTON AND J. WILSON, P.JJ., GREENLEE, TINDELL,
McDONALD, LAWRENCE AND McCARTY, JJ., CONCUR. C. WILSON, J., NOT
PARTICIPATING.




                                                10